 1   JON M. SANDS
     Federal Public Defender
 2   J. LEONARDO COSTALES
 3   Assistant Federal Public Defender
     Louisiana State Bar# 35721
 4   407 W. Congress, Suite 501
 5   Tucson, AZ 85701-1355
     Telephone: (520)879-7500
 6   Attorney for Defendant
 7   Leo_Costales@fd.org

 8                       IN THE UNITED STATES DISTRICT COURT
 9                             FOR THE DISTRICT OF ARIZONA
10
     United States Of America,                       CR18-0263-TUC-JGZ (JR)
11
12         Plaintiff,
                                                     NOTICE OF INSANITY DEFENSE
13   v.
14
     Robert Francis Krebs,
15
16         Defendant.

17
18          Robert Francis Krebs, through undersigned counsel, respectfully notices the Court of
19
     his intent to rely on an insanity defense, pursuant to Fed. R. Crim. P. 12.2(a).
20
            RESPECTFULLY SUBMITTED: August 29, 2019.
21
22                                               JON M. SANDS
                                                 Federal Public Defender
23
24
                                                 /s/ J. Leonardo Costales
25                                               J. LEONARDO COSTALES
26                                               Assistant Federal Public Defender

27
28
